Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Amendment
The amendment filed 29 March 2021 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. 
Specifically, claims 1 and 16 use double-bracketing to indicate the cancellation of material.  37 CFR 1.173 (d) states that matter to be omitted by reissue must be enclosed in brackets.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 7, 16, 21, 27, and 36 all contain newly added limitations directed to the presence of a dielectric material.  Claim 1 now recites a dielectric located between one of the stud bumps and the first die.  Claims 7 and 27 both contain the newly added limitation that the solder joint is “in physical contact” with dielectric material of both the top and bottom packaged dies.  Claim 21 contains a similar Claim 16 now recites that after coupling to the first substrate, the first die is partially embedded within a dielectric material of the first substrate and also has external connections which extend out of the dielectric material of the substrate.  Claim 36 requires the solder joint to be “in physical contact” with a dielectric material of the first substrate and that external connections of the first die extend toward the second die further than the dielectric material.
In support of the claim amendments, Patent Owner points to col.3, lines 22-46, col.4, lines 19-26, and Figure 21.  The passage referenced in col.3, in describing Figure 1 notes that wiring 110 of first substrate 100 may include one or more redistribution layers that in turn, “may include inter-level dielectrics (ILDs) with wiring in metallization layers disposed or formed therein” and further that a “portion of the wiring 110 may reside on the top and bottom surfaces of the first substrate 100.”

    PNG
    media_image1.png
    284
    569
    media_image1.png
    Greyscale
Addressing claim 1, there is no teaching or suggestion from either the specification or the figures that a dielectric material is located between the stud bumps and the first die.  As shown in Figures 1-2, and discussed in the passage referenced above by Patent Owner, wiring 110 (which may contain a dielectric), is shown to be 112, but the wiring is not located between the stud bumps 112 and the first die 118 (Figure 3).
With respect to claims 7, 21, and 27, Patent Owner again points to the same passage in column 3, to Figure 21, and additionally to col.6, lines 41-60.  However, neither the specification nor the drawings teach or suggest the solder joint 174 being in physical contact with a first dielectric material of the bottom packaged die 126 and/or a second 
    PNG
    media_image2.png
    447
    637
    media_image2.png
    Greyscale
dielectric material of the top packaged die 176.  Assuming the same teaching from column 3 also applies to the embodiment shown in Fig.21, it is clear from Figure 21 that any dielectric present in the wiring of the top or bottom packaged die would not be in physical contact with solder joint 174.  As shown in the figure, solder joint 174 is in contact with a bond pad 102 on bottom packaged die and with a contact pad 166 on top 176.  As both the bond pad and contact pad are conductive, there would be no motivation to fabricate them from a dielectric material.
As to claim 16, Patent Owner relies on the same passages as cited above for support of the claim amendments.  However, the disclosure of the patent does not teach or suggest a method wherein after coupling, the first die is both partially embedded within a dielectric material of the first substrate and also has external connections which extend out of the dielectric material of the first substrate.  The patent and figures are wholly silent to embedding or contacting the first die with a dielectric material.  As explained above, at most the patent suggests incorporating a dielectric material in the wiring 110, which as shown in Fig.3 above may reside on the top and bottom surfaces of the first substrate 100, but there is no suggestion to extend a dielectric such that first die 118 is partially embedded therein.  Furthermore, the patent is silent as to any “external connections” either within or extending from a dielectric material.
With respect to claim 36, Patent Owner relies on the same passages as cited above for support of the claim amendments.  Yet, the disclosure does not teach or suggest a solder joint in physical contact with a dielectric material of the first substrate, external connections of the first die extending towards the second die further than the dielectric material.  As explained above, any dielectric that would be present in the patent would be located in the wiring which is not in contact with the solder joint.  
As to claims 2-6, 8-15, 17-20, 22-2, 28-35, and 37-40 they are likewise rejected as depending from rejected independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0224974 to Shim et al. (hereinafter Shim) in view of US 5,889,326 to Tanaka (hereinafter Tanaka) and US 6,759,318 to Chang (hereinafter Chang).
The instant rejection addresses the obviousness of modifying a known package-on-package device (Shim) having conventional metal stud bump/solder connections with metal stud bump/solder connections having a particular configuration (Tanaka), and the use of a dielectric in place of solder resist (Chang).

    PNG
    media_image3.png
    483
    667
    media_image3.png
    Greyscale
With respect to claims 1, 2, 4, and 6, Shim teaches a package-on-package (PoP) device, comprising a first packaged die 200 comprising a first die 126 over a first 502 comprising a second die 404 over a second substrate and coupled to the first packaged die; and a plurality of metal stud bumps 130 disposed between the first packaged die and the second packaged die, wherein the plurality of metal stud bumps is disposed laterally adjacent to the first die 126 of the first packaged die, and wherein each of the plurality of metal stud bumps 130 contacts a solder joint 202 disposed between the first packaged die and the second packaged die.  See Figure 5; paras [0036,0038].  
As shown in the cross-section above, the stud bumps 130 are located in the peripheral region of the packaged die, adjacent the first die 126.  Shim is silent to the metal stud bumps 130 having the claimed shape and being embedded in a solder joint disposed between a surface of a tail region of the bump and the second packaged die.
Tanaka discloses a flip-chip device wherein first 1 and second 5 substrates are coupled using a plurality of Au metal stud bumps 4 disposed between the first and second substrates.  Each metal stud bump includes a bump region (rounded portion)
coupled to the first substrate 1 and a tail region (narrowed tip portion) extending from 

    PNG
    media_image4.png
    424
    666
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    405
    651
    media_image5.png
    Greyscale
the bump region towards the second substrate 5, wherein each metal stud bump is embedded in a solder joint 7 disposed between a surface of the tail region and the second substrate.  See Figures 3-7; col.2, lines 1-11; col.3, lines 29-32.

Shim and Tanaka are silent as to a dielectric material located between one of the stud bumps and the first die, such that the dielectric material as a height less than the height of external connections of the first die.  However, Chang teaches that it was known in the art at the time of the invention to replace solder resist with a dielectric layer because dielectric has “better physical characteristics…than solder resist” and as a result, “the packaging reliability is improved.”  See col.3, lines 52-60.  Thus, it would have been obvious to replace the solder resist 114 of Shim with a dielectric material for the reasons suggested by Chang.  In making the substitution, the dielectric (now 114) is located between metal stud bumps and first die 126.  The solder balls, which form the electrical connections between the first die 126 and the second package, extend further than the height of the dielectric, as shown in Figure 4.
Although Tanaka does not explicitly teach the height and diameter of each metal stud bump 4, parameters such as height and diameter of the metal stud bump are obvious to determine during the semiconductor manufacturing process to achieve the 
As to “bottom” and “top” it is evident that the orientation of any chip or PoP device can be readily changed.  For example, the chip of Tanaka above can readily be flipped over such that the first substrate is on the bottom and the second substrate is on the top.  In such an embodiment, the stud bumps are embedded in solder joints coupled to contacts on the “top” substrate.  
As to claim 5, Shim teaches a plurality of through substrate vias 110 (para [0031]).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim in view of Tanaka and Chang as applied to claim 2 above, and further in view of US 8,823,160 to Ha et al. (hereinafter Ha).
Shim, Tanaka, and Chang are relied upon as set forth above.
Further, in describing the PoP device shown in Figure 5 Shim states “additional packaging systems may be stacked over… integrated circuit packaging system 502 in a similar manner.”  See para [0055].  Shim does not specifically teach stacking additional dies above 502.  

    PNG
    media_image6.png
    368
    728
    media_image6.png
    Greyscale
Ha teaches a PoP device 404 including a first substrate 434 having a first die 432 mounted thereon, a second substrate 306 having second 302 and third 308 dies stacked thereon (shown below and labeled in Figure 3).  As stacking dies in the manner of Ha further increases the density of chips in the package, as desired by Shim, it would have been an obvious modification thereof.

Claims 1, 2, and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim in view of US 5,640,052 to Tsukamoto (hereinafter Tsukamoto) and Chang.
The instant rejection addresses the obviousness of modifying a known package-on-package device (Shim) having conventional metal stud bump/solder connections with metal stud bump/solder connections having a particular configuration (Tsukamoto) and the use of a dielectric in place of solder resist (Chang).
Shim and Chang are relied upon as set forth above.

    PNG
    media_image7.png
    364
    662
    media_image7.png
    Greyscale
Tsukamoto teaches an interconnection structure for electronic parts wherein first 1 and second 2 substrates are coupled using a plurality of metal (Au, Cu) stud bumps 4 disposed between the first and second substrates.  Each metal stud bump includes a bump region coupled to the first substrate 1 and a tail region extending from the bump region towards the second substrate 2, wherein each metal stud bump is embedded in a solder joint 3 disposed between a surface of the tail region and the second substrate.  See col.4, lines 1-11; Figure 1.
It would have been obvious to one of ordinary skill in the art to use the metal stud/solder combination of Tsukamoto to mechanically/electrically connect packages in the PoP device of Shim because Tsukamoto discloses that the interconnections minimize stress generated in solder bumps.  See col.1, lines 47-50; col.5, lines 41-44.  Moreover, one of ordinary skill in the art would have expected success in making the combination since the stud bump/solder combinations of Tsukamoto are effective in connecting semiconductor components.  
Further, it would have been obvious to replace the solder resist 114 of Shim with a dielectric material for the reasons suggested by Chang and discussed above.  In making the substitution, the dielectric (now 114) is located between metal stud bumps and first die 126.  The stud bumps, which form the electrical connections, extend further than the height of the dielectric, as shown in the figure above.

As to “bottom” and “top” it is evident that the orientation of any chip or PoP device can be readily changed.  For example, the chips of Tsukamoto above can readily be flipped over such that the first substrates are on the bottom and the second substrates are on the top.  In such an embodiment, the stud bumps are embedded in solder joints coupled to contacts on the “top” substrate.  
As to claim 5, Shim teaches a plurality of through substrate vias 110 (para [0031]).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim in view of Tsukamoto and Chang as applied to claim 2 above, and further in view of Ha.
Shim, Tsukamoto, Chang, and Ha are relied upon as set forth above.
As stacking dies in the manner of Ha further increases the density of chips in the package, as desired by Shim, it would have been an obvious modification thereof.

Claims 16, 17, 20-22, 24-26, 36, 37, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim in view of US 2010/0314745 to Masumoto et al. (hereinafter Masumoto) and Chang.
The instant rejection addresses the obviousness of modifying a known package-on-package device (Shim) having conventional metal stud bump/solder connections 
With respect to claims 16, 21, 22, 24-26, and 36, Shim and Chang are relied upon as set forth above.

    PNG
    media_image8.png
    474
    432
    media_image8.png
    Greyscale
Masumoto teaches a flip chip device wherein first 38 and second 32 substrates are coupled using a plurality of metal (Au, Cu) stud bumps 42,70 disposed between the first and second substrates.  Each metal stud bump includes a bump region coupled to the first substrate 38 and a tail region extending from the bump region towards the second substrate 32, wherein each metal stud bump is embedded in a solder joint 44

    PNG
    media_image9.png
    440
    502
    media_image9.png
    Greyscale
 
and extends fully to one of the contacts 34 on the second substrate (Figure 4). Furthermore, the solder joint 44 covers a first surface of the metal stud bumps 42, the surface extending from a top of the bump to a bottom of the bump. See Figures 3, 4, and 8; paras [0033].  

44 is formed on the second substrate 32 prior to the embedding (Figures 3 and 4; paras [0021, 0033]) and that
solder joint 44 is disposed between the first substrate 38 and the second substrate 32 and is in physical contact with the first substrate 38 (Figure 4).
It would have been obvious to one of ordinary skill in the art to use the metal stud/solder combination of Masumoto to mechanically/electrically connect packages in the PoP device of Shim because Masumoto teaches the structure “can decrease the likelihood of device shorting which can result from excess solder” (para [0007]). Moreover, one of ordinary skill in the art would have expected success in making the combination since the stud bump/solder combination of Masumoto are effective in connecting semiconductor components.  
Further, it would have been obvious to replace the solder resist 114 of Shim with a dielectric material for the reasons suggested by Chang and discussed above.  In making the substitution, the dielectric (now 114) is located between metal stud bumps and first die 126.  The stud bumps, which form the electrical connections between packages, extend further than the height of the dielectric, as shown in Figure 4 of Shim, and the solder joint 202 is in physical contact with the dielectric 114..
As to claims 17 and 37, Shim teaches that dies 126, 404 are attached to the substrates by solder balls 128.  See also Figure 1.
With respect to claims 20 and 40, Shim discloses that solder may be subjected to reflow to form contacts in openings 116.  See para [0068-0069].  Similarly, Masumoto teaches that the solder is “heated until molten” (para [0033]).  One of ordinary skill in the .

Claims 18, 23, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim in view of Masumoto and Chang as applied to claims 16, 22, and 36 above, and further in view of Ha.
Shim, Masumoto, and Chang are relied upon as set forth above.
	With respect to claims 18 and 38, Ha teaches using wire bonding 212 to couple a second die 204 to the top surface of a second substrate 208 to contact pads on the top surface of the second substrate (shown in Figure 2).  A third die 210, stacked on the second die, is coupled via wire bonding 214 to contact pads on the top surface of the second substrate 208.  A molding compound 102 is formed over the third die.  See paras [0023, 0025].  It would have been obvious to one of ordinary skill in the art to use wire bonding to connect the second and third dies to the second substrate in the combination of Shim with Masumoto and Chang, as being a well-known and established means of providing internal interconnects in the semiconductor packaging art.  
As to claim 23, in describing the PoP device shown in Figure 5, Shim states “additional packaging systems may be stacked over… integrated circuit packing system 502 in a similar manner.”  See para [0055].  Shim does not specifically teach stacking additional dies above 502.  Ha teaches a PoP device 404 including a first substrate 434 having a first die 432 mounted thereon, a second substrate 306 having second 302 and third 308 dies stacked thereon (labeled in Figure 3).  As stacking dies in the manner of .

Claims 19 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim in view of Masumoto and Chang as applied to claims 16 and 36 above, and further in view of Tanaka.
Shim, Masumoto, and Chang are relied upon as set forth above.  
While Masumoto teaches that stud bump 70 may be formed using a wire bonding apparatus (para [0033]), the specific process is not disclosed.  Tanaka teaches a known wire bonding method wherein a ball 23 is formed at the end of a wire 21, the ball is placed against a bond pad 2 on the top surface of a substrate 1, and the ball ultrasonically vibrated while the substrate is heated.   See col.4, lines 14-22.  As the method of forming stud bumps disclosed by Tanaka is conventional in the art, it would have been obvious to use in the combination of Shim with Masumoto and Chang as being one of several known methods of stud bump fabrication.

Response to Arguments
Patent Owner's arguments filed 29 March 2021 have been fully considered but they are not persuasive as to all grounds of rejection. 
With respect to the rejections over Shim in view of Tanaka (claims 1-6; see Response, pages 15-16) and Shim in view of Tsukamoto (claims 1-6; Response, pages 17-18), Patent Owner pointing to Shim’s Figure 5, argues that “Shim’s solder resist layer 114 does not “have a first height less than a second height of” external connectors of 126 has solder balls (external connectors) connecting the die to the second package, the resist layer 114 has a first height less than a second height of the external connector solder balls.
As Patent Owner’s arguments concerning claims 7-15 and 27-35 and the rejections over Shim in view of Tsukamoto and Yu (see Response, pages 19-22), Shim in view of Tsukamoto (Response, pages 27-28), or Shim in view of Masumoto (Response, pages 29-30), these rejections are not being maintained as there is no solder resist layer on the underside of second substrate and package 502 of Shim.  Thus, there is no motivation to apply the dielectric of Chang to the underside of the second substrate of Shim, such that the solder joint is in physical contact with dielectric portions on both the top and bottom packaged die.
With respect to the rejection over Shim in view of Masumoto (claims 16-26 and 36-40; see Response, pages 23-27 and pages 31-33), Patent Owner argues that “Shim’s integrated circuit die 126 does not have “external connections which extend out of” Shim’s solder resist layer 114.”  However, as shown in both Figures 4 and 6, solder balls located on top surface of first die 126 connect the die to the second package 402 (Figure 4), 602 (Figure 6). These solder balls extend towards the second die further than the resist layer 414. Further, while Patent Owner argues that “Masumoto’s solder balls 44 are, quite simply, not “in physical contact with a dielectric material of the first packaged die,” it is clear that the combination of Shim with Masumoto results in replacing the metal stud bumps and solder 130,202 of Shim with the bumps and solder 114, which has been replaced with the dielectric of Chang.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825, or Jean Witz at 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.



Specialist, Art Unit 3991

Conferees:
/LEONARDO ANDUJAR/
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991